     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 1 of 16 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11                                         ) Case No.
     MATTHEW ANDERSON, individually )
12
     and on behalf of all others similarly ) CLASS ACTION
13   situated,                             )
14                                         ) COMPLAINT FOR VIOLATIONS
     Plaintiff,                            ) OF:
15                                         )
16          vs.                            )    1.    NEGLIGENT VIOLATIONS
                                                      OF THE TELEPHONE
                                           )          CONSUMER PROTECTION
17
     ROYAL ADMINISTRATION                  )          ACT [47 U.S.C. §227(b)]
18   SERVICES, INC., and DOES 1 through )       2.    WILLFUL VIOLATIONS
                                                      OF THE TELEPHONE
19   10, inclusive, and each of them,      )          CONSUMER PROTECTION
                                           )          ACT [47 U.S.C. §227(b)]
20   Defendant.                            )    3.    NEGLIGENT VIOLATIONS
                                                      OF THE TELEPHONE
21                                         )          CONSUMER PROTECTION
                                           )          ACT [47 U.S.C. §227(c)]
22                                              4.    WILLFUL VIOLATIONS
                                           )
                                                      OF THE TELEPHONE
23                                         )          CONSUMER PROTECTION
                                           )          ACT [47 U.S.C. §227(c)]
24
                                           )
25                                         )
26                                         ) DEMAND FOR JURY TRIAL
                                           )
27                                         )
28                                         )


                             CLASS ACTION COMPLAINT
                                         -1-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 2 of 16 Page ID #:2




 1         Plaintiff MATTHEW ANDERSON (“Plaintiff”), individually and on behalf
 2   of all others similarly situated, alleges the following upon information and belief
 3   based upon personal knowledge:
 4                              NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of ROYAL ADMINISTRATION
 8   SERVICES, INC. (“Defendant”), in negligently, knowingly, and/or willfully
 9   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
10   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
11   regulations, specifically the National Do-Not-Call provisions, thereby invading
12   Plaintiff’s privacy.
13                             JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, a
17   Florida company. Plaintiff also seeks up to $1,500.00 in damages for each call in
18   violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.     Venue is proper in the United States District Court for the Central
23   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
24   business within the State of California and Plaintiff resides within the County of
25   Los Angeles.
26                                       PARTIES
27         4.     Plaintiff, MATTHEW ANDERSON (“Plaintiff”), is a natural person
28   residing in Santa Monica, California and is a “person” as defined by 47 U.S.C. §


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 3 of 16 Page ID #:3




 1   153 (39).
 2         5.     Defendant,     ROYAL       ADMINISTRATION            SERVICES,        INC.
 3   (“Defendant”) is an automotive service plans company, and is a “person” as defined
 4   by 47 U.S.C. § 153 (39).
 5         6.     The above named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13         7.     Plaintiff is informed and believes that at all relevant times, each and
14   every Defendant was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendants.
19                              FACTUAL ALLEGATIONS
20         8.     Beginning in or around May 2018, Defendant contacted Plaintiff on
21   Plaintiff’s cellular telephone number ending in -4672, in an attempt to solicit
22   Plaintiff to purchase Defendant’s services.
23         9.     Defendant used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
25         10.    Defendant contacted or attempted to contact Plaintiff from telephone
26   numbers including, but not limited to, (714) 980-4446 and (747) 254-2793.
27         11.    Defendant’s calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 4 of 16 Page ID #:4




 1         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 2   express consent” to receive calls using an automatic telephone dialing system or an
 3   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         13.    Further, Plaintiff’s cellular telephone number ending in -4672 was
 6   added to the National Do-Not-Call Registry on or about October 27, 2015.
 7         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 8   his cellular telephone ending in -4672 in or around May 2018 and continuing
 9   through the present.
10         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
11   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
12         16.    Plaintiff received numerous solicitation calls from Defendant within a
13   12-month period.
14         17.    Plaintiff requested for Defendant to stop calling Plaintiff during one
15   of the initial calls from Defendant, thus revoking any prior express consent that had
16   existed and terminating any established business relationship that had existed, as
17   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
18         18.    Despite this, Defendant continued to call Plaintiff in an attempt to
19   solicit its services and in violation of the National Do-Not-Call provisions of the
20   TCPA.
21         19.    Upon information and belief, and based on Plaintiff’s experiences of
22   being called by Defendant after requesting they stop calling, and at all relevant
23   times, Defendant failed to establish and implement reasonable practices and
24   procedures to effectively prevent telephone solicitations in violation of the
25   regulations prescribed under 47 U.S.C. § 227(c)(5).
26                               CLASS ALLEGATIONS
27         20.    Plaintiff brings this action individually and on behalf of all others
28   similarly situated, as a member the four proposed classes (hereafter, jointly, “The


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 5 of 16 Page ID #:5




 1   Classes”). The class concerning the ATDS claim for no prior express consent
 2   (hereafter “The ATDS Class”) is defined as follows:
 3
                   All persons within the United States who received any
 4                 solicitation/telemarketing   telephone   calls    from
 5                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 6
                   system or an artificial or prerecorded voice and such
 7                 person had not previously consented to receiving such
 8
                   calls within the four years prior to the filing of this
                   Complaint
 9
10         21.     The class concerning the ATDS claim for revocation of consent, to the
11   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
12   as follows:
13
                   All persons within the United States who received any
14                 solicitation/telemarketing     telephone      calls    from
15                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
16
                   system or an artificial or prerecorded voice and such
17                 person had revoked any prior express consent to receive
18                 such calls prior to the calls within the four years prior to
                   the filing of this Complaint.
19
20         22.     The class concerning the National Do-Not-Call violation (hereafter
21   “The DNC Class”) is defined as follows:
22
                   All persons within the United States registered on the
23
                   National Do-Not-Call Registry for at least 30 days, who
24                 had not granted Defendant prior express consent nor had
25                 a prior established business relationship, who received
                   more than one call made by or on behalf of Defendant
26                 that promoted Defendant’s products or services, within
27                 any twelve-month period, within four years prior to the
                   filing of the complaint.
28



                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 6 of 16 Page ID #:6




 1         23.    The class concerning the National Do-Not-Call violation following
 2   revocation of consent and prior business relationship, to the extent they existed
 3   (hereafter “The DNC Revocation Class”) is defined as follows:
 4
                  All persons within the United States registered on the
 5                National Do-Not-Call Registry for at least 30 days, who
 6                received more than one call made by or on behalf of
                  Defendant that promoted Defendant’s products or
 7
                  services, after having revoked consent and any prior
 8                established business relationship, within any twelve-
 9
                  month period, within four years prior to the filing of the
                  complaint.
10
11         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
12   of all persons within the United States who received any solicitation telephone calls
13   from Defendant to said person’s cellular telephone made through the use of any
14   automatic telephone dialing system or an artificial or prerecorded voice and such
15   person had not previously not provided their cellular telephone number to
16   Defendant within the four years prior to the filing of this Complaint.
17         25.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
18   consisting of all persons within the United States who received any
19   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
20   telephone made through the use of any automatic telephone dialing system or an
21   artificial or prerecorded voice and such person had revoked any prior express
22   consent to receive such calls prior to the calls within the four years prior to the
23   filing of this Complaint.
24         26.    Plaintiff represents, and is a member of, The DNC Class, consisting
25   of all persons within the United States registered on the National Do-Not-Call
26   Registry for at least 30 days, who had not granted Defendant prior express consent
27   nor had a prior established business relationship, who received more than one call
28   made by or on behalf of Defendant that promoted Defendant’s products or services,


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 7 of 16 Page ID #:7




 1   within any twelve-month period, within four years prior to the filing of the
 2   complaint.
 3         27.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 4   consisting of all persons within the United States registered on the National Do-
 5   Not-Call Registry for at least 30 days, who received more than one call made by or
 6   on behalf of Defendant that promoted Defendant’s products or services, after
 7   having revoked consent and any prior established business relationship, within any
 8   twelve-month period, within four years prior to the filing of the complaint.
 9         28.    Defendant, its employees and agents are excluded from The Classes.
10   Plaintiff does not know the number of members in The Classes, but believes the
11   Classes members number in the thousands, if not more. Thus, this matter should
12   be certified as a Class Action to assist in the expeditious litigation of the matter.
13         29.    The Classes are so numerous that the individual joinder of all of its
14   members is impractical. While the exact number and identities of The Classes
15   members are unknown to Plaintiff at this time and can only be ascertained through
16   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
17   The Classes includes thousands of members. Plaintiff alleges that The Classes
18   members may be ascertained by the records maintained by Defendant.
19         30.    Plaintiff and members of The ATDS Class and The ATDS Revocation
20   Class were harmed by the acts of Defendant in at least the following ways:
21   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
22   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
23   members to incur certain charges or reduced telephone time for which Plaintiff and
24   ATDS Class and ATDS Revocation Class members had previously paid by having
25   to retrieve or administer messages left by Defendant during those illegal calls, and
26   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
27   members.
28         31.    Common questions of fact and law exist as to all members of The


                                 CLASS ACTION COMPLAINT
                                               -7-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 8 of 16 Page ID #:8




 1   ATDS Class which predominate over any questions affecting only individual
 2   members of The ATDS Class. These common legal and factual questions, which
 3   do not vary between ATDS Class members, and which may be determined without
 4   reference to the individual circumstances of any ATDS Class members, include,
 5   but are not limited to, the following:
 6                a.     Whether, within the four years prior to the filing of this
 7                       Complaint, Defendant made any telemarketing/solicitation call
 8                       (other than a call made for emergency purposes or made with
 9                       the prior express consent of the called party) to a ATDS Class
10                       member using any automatic telephone dialing system or any
11                       artificial or prerecorded voice to any telephone number
12                       assigned to a cellular telephone service;
13                b.     Whether Plaintiff and the ATDS Class members were damaged
14                       thereby, and the extent of damages for such violation; and
15                c.     Whether Defendant should be enjoined from engaging in such
16                       conduct in the future.
17         32.    As a person that received numerous telemarketing/solicitation calls
18   from Defendant using an automatic telephone dialing system or an artificial or
19   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
20   claims that are typical of The ATDS Class.
21         33.    Common questions of fact and law exist as to all members of The
22   ATDS Revocation Class which predominate over any questions affecting only
23   individual members of The ATDS Revocation Class. These common legal and
24   factual questions, which do not vary between ATDS Revocation Class members,
25   and which may be determined without reference to the individual circumstances of
26   any ATDS Revocation Class members, include, but are not limited to, the
27   following:
28                a.     Whether, within the four years prior to the filing of this


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 9 of 16 Page ID #:9




 1                      Complaint, Defendant made any telemarketing/solicitation call
 2                      (other than a call made for emergency purposes or made with
 3                      the prior express consent of the called party) to an ATDS
 4                      Revocation Class member, who had revoked any prior express
 5                      consent to be called using an ATDS, using any automatic
 6                      telephone dialing system or any artificial or prerecorded voice
 7                      to any telephone number assigned to a cellular telephone
 8                      service;
 9                b.    Whether Plaintiff and the ATDS Revocation Class members
10                      were damaged thereby, and the extent of damages for such
11                      violation; and
12                c.    Whether Defendant should be enjoined from engaging in such
13                      conduct in the future.
14         34.    As a person that received numerous telemarketing/solicitation calls
15   from Defendant using an automatic telephone dialing system or an artificial or
16   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
17   is asserting claims that are typical of The ATDS Revocation Class.
18         35.    Plaintiff and members of The DNC Class and DNC Revocation Class
19   were harmed by the acts of Defendant in at least the following ways: Defendant
20   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
21   via their telephones for solicitation purposes, thereby invading the privacy of said
22   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
23   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
24   and DNC Revocation Class members were damaged thereby.
25         36.    Common questions of fact and law exist as to all members of The
26   DNC Class which predominate over any questions affecting only individual
27   members of The DNC Class. These common legal and factual questions, which do
28   not vary between DNC Class members, and which may be determined without


                                CLASS ACTION COMPLAINT
                                             -9-
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 10 of 16 Page ID #:10




 1    reference to the individual circumstances of any DNC Class members, include, but
 2    are not limited to, the following:
 3                 a.     Whether, within the four years prior to the filing of this
 4                        Complaint, Defendant or its agents placed more than one
 5                        solicitation call to the members of the DNC Class whose
 6                        telephone numbers were on the National Do-Not-Call Registry
 7                        and who had not granted prior express consent to Defendant and
 8                        did not have an established business relationship with
 9                        Defendant;
10                 b.     Whether Defendant obtained prior express written consent to
11                        place solicitation calls to Plaintiff or the DNC Class members’
12                        telephones;
13                 c.     Whether Plaintiff and the DNC Class member were damaged
14                        thereby, and the extent of damages for such violation; and
15                 d.     Whether Defendant and its agents should be enjoined from
16                        engaging in such conduct in the future.
17          37.    As a person that received numerous solicitation calls from Defendant
18    within a 12-month period, who had not granted Defendant prior express consent
19    and did not have an established business relationship with Defendant, Plaintiff is
20    asserting claims that are typical of the DNC Class.
21          38.    Common questions of fact and law exist as to all members of The
22    DNC Class which predominate over any questions affecting only individual
23    members of The DNC Revocation Class.             These common legal and factual
24    questions, which do not vary between DNC Revocation Class members, and which
25    may be determined without reference to the individual circumstances of any DNC
26    Revocation Class members, include, but are not limited to, the following:
27                 a.     Whether, within the four years prior to the filing of this
28                        Complaint, Defendant or its agents placed more than one


                                  CLASS ACTION COMPLAINT
                                              - 10 -
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 11 of 16 Page ID #:11




 1                       solicitation call to the members of the DNC Class whose
 2                       telephone numbers were on the National Do-Not-Call Registry
 3                       and who had revoked any prior express consent and any
 4                       established business relationship with Defendant;
 5                 b.    Whether Plaintiff and the DNC Class member were damaged
 6                       thereby, and the extent of damages for such violation; and
 7                 c.    Whether Defendant and its agents should be enjoined from
 8                       engaging in such conduct in the future.
 9          39.    As a person that received numerous solicitation calls from Defendant
10    within a 12-month period, who, to the extent one existed, had revoked any prior
11    express consent and any established business relationship with Defendant, Plaintiff
12    is asserting claims that are typical of the DNC Revocation Class.
13          40.    Plaintiff will fairly and adequately protect the interests of the members
14    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
15    class actions.
16          41.    A class action is superior to other available methods of fair and
17    efficient adjudication of this controversy, since individual litigation of the claims
18    of all Classes members is impracticable. Even if every Classes member could
19    afford individual litigation, the court system could not. It would be unduly
20    burdensome to the courts in which individual litigation of numerous issues would
21    proceed. Individualized litigation would also present the potential for varying,
22    inconsistent, or contradictory judgments and would magnify the delay and expense
23    to all parties and to the court system resulting from multiple trials of the same
24    complex factual issues. By contrast, the conduct of this action as a class action
25    presents fewer management difficulties, conserves the resources of the parties and
26    of the court system, and protects the rights of each Classes member.
27          42.    The prosecution of separate actions by individual Classes members
28    would create a risk of adjudications with respect to them that would, as a practical


                                 CLASS ACTION COMPLAINT
                                              - 11 -
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 12 of 16 Page ID #:12




 1    matter, be dispositive of the interests of the other Classes members not parties to
 2    such adjudications or that would substantially impair or impede the ability of such
 3    non-party Class members to protect their interests.
 4          43.     Defendant has acted or refused to act in respects generally applicable
 5    to The Classes, thereby making appropriate final and injunctive relief with regard
 6    to the members of the Classes as a whole.
 7                              FIRST CAUSE OF ACTION
 8           Negligent Violations of the Telephone Consumer Protection Act
 9                                     47 U.S.C. §227(b).
10                On Behalf of the ATDS Class and ATDS Revocation Class
11          44.     Plaintiff repeats and incorporates by reference into this cause of action
12    the allegations set forth above at Paragraphs 1-43.
13          45.     The foregoing acts and omissions of Defendant constitute numerous
14    and multiple negligent violations of the TCPA, including but not limited to each
15    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
16    47 U.S.C. § 227 (b)(1)(A).
17          46.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
18    Plaintiff and the Class Members are entitled an award of $500.00 in statutory
19    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
20          47.     Plaintiff and the ATDS Class and ATDS Revocation Class members
21    are also entitled to and seek injunctive relief prohibiting such conduct in the future.
22                             SECOND CAUSE OF ACTION
23     Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                             Act
25                                     47 U.S.C. §227(b)
26            On Behalf of the ATDS Class and the ATDS Revocation Class
27          48.     Plaintiff repeats and incorporates by reference into this cause of action
28    the allegations set forth above at Paragraphs 1-43.


                                   CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 13 of 16 Page ID #:13




 1          49.    The foregoing acts and omissions of Defendant constitute numerous
 2    and multiple knowing and/or willful violations of the TCPA, including but not
 3    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 4    and in particular 47 U.S.C. § 227 (b)(1)(A).
 5          50.    As a result of Defendant’s knowing and/or willful violations of 47
 6    U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
 7    members are entitled an award of $1,500.00 in statutory damages, for each and
 8    every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9          51.    Plaintiff and the Class members are also entitled to and seek injunctive
10    relief prohibiting such conduct in the future.
11                              THIRD CAUSE OF ACTION
12           Negligent Violations of the Telephone Consumer Protection Act
13                                    47 U.S.C. §227(c)
14             On Behalf of the DNC Class and the DNC Revocation Class
15          52.    Plaintiff repeats and incorporates by reference into this cause of action
16    the allegations set forth above at Paragraphs 1-43.
17          53.    The foregoing acts and omissions of Defendant constitute numerous
18    and multiple negligent violations of the TCPA, including but not limited to each
19    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
20    47 U.S.C. § 227 (c)(5).
21          54.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
22    Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
23    award of $500.00 in statutory damages, for each and every violation, pursuant to
24    47 U.S.C. § 227(c)(5)(B).
25          55.    Plaintiff and the DNC Class and DNC Revocation Class members are
26    also entitled to and seek injunctive relief prohibiting such conduct in the future.
27    ///
28



                                  CLASS ACTION COMPLAINT
                                               - 13 -
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 14 of 16 Page ID #:14




 1                            FOURTH CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                  47 U.S.C. §227 et seq.
 5                On Behalf of the DNC Class and DNC Revocation Class
 6          56.    Plaintiff repeats and incorporates by reference into this cause of action
 7    the allegations set forth above at Paragraphs 1-43.
 8          57.    The foregoing acts and omissions of Defendant constitute numerous
 9    and multiple knowing and/or willful violations of the TCPA, including but not
10    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
11    in particular 47 U.S.C. § 227 (c)(5).
12          58.    As a result of Defendant’s knowing and/or willful violations of 47
13    U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
14    are entitled an award of $1,500.00 in statutory damages, for each and every
15    violation, pursuant to 47 U.S.C. § 227(c)(5).
16          59.    Plaintiff and the DNC Class and DNC Revocation Class members are
17    also entitled to and seek injunctive relief prohibiting such conduct in the future.
18                                 PRAYER FOR RELIEF
19    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                              FIRST CAUSE OF ACTION
21           Negligent Violations of the Telephone Consumer Protection Act
22                                    47 U.S.C. §227(b)
23                 As a result of Defendant’s negligent violations of 47 U.S.C.
24                 §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
25                 Class members are entitled to and request $500 in statutory damages,
26                 for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
27                 Any and all other relief that the Court deems just and proper.
28



                                  CLASS ACTION COMPLAINT
                                               - 14 -
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 15 of 16 Page ID #:15




 1                          SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                          Act
 4                                    47 U.S.C. §227(b)
 5               As a result of Defendant’s willful and/or knowing violations of 47
 6               U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
 7               Revocation Class members are entitled to and request treble damages,
 8               as provided by statute, up to $1,500, for each and every violation,
 9               pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10               Any and all other relief that the Court deems just and proper.
11                           THIRD CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                    47 U.S.C. §227(c)
14               As a result of Defendant’s negligent violations of 47 U.S.C.
15               §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
16               members are entitled to and request $500 in statutory damages, for
17               each and every violation, pursuant to 47 U.S.C. 227(c)(5).
18               Any and all other relief that the Court deems just and proper.
19                          FOURTH CAUSE OF ACTION
20     Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                          Act
22                                    47 U.S.C. §227(c)
23               As a result of Defendant’s willful and/or knowing violations of 47
24               U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation
25               Class members are entitled to and request treble damages, as provided
26               by statute, up to $1,500, for each and every violation, pursuant to 47
27               U.S.C. §227(c)(5).
28               Any and all other relief that the Court deems just and proper.


                                CLASS ACTION COMPLAINT
                                             - 15 -
     Case 2:19-cv-02348-JFW-SS Document 1 Filed 03/28/19 Page 16 of 16 Page ID #:16




 1          60.    Pursuant to the Seventh Amendment to the Constitution of the United
 2    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 3
 4
 5          Respectfully Submitted this 28th Day of March, 2019.
 6                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                        By: /s/ Todd M. Friedman
 8                                          Todd M. Friedman
 9
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 16 -
